concession forestière n° 48/12, FOLAC, Chefferie BADIA

AVENANT N°.0£ À L'ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER
DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE CONCLU le 04
NOVEMBRE 2011 À BANKAIE

FOLAC 48/12 (GA 024/05)

Préambule

Le titre 48/12 a un plan de gestion validé qui définit la période d'exploitation allant de 2011
à 2014. Le présent document qui présente l'avenant à la clause signée le 04 novembre 2011
| présente des calendriers prévisionnels basés sur cette période d'exploitation. L'année 1 du
chronogramme prévisionnel correspond à la première année indiquée dans la période de
mise en œuvre du plan de gestion.

Le premier bloc quadriennal comprenant les AAC 1, 2,3 et 4 est couvert par deux accords
de clauses sociales. Ces deux accords de clauses sociales sont repartis entre les quatre
AAC et sont présentées comme suit :

“ La première clause sociale concerne le groupement IYEMBE, précisément les
villages BETUMBE, BOLONDO, LOBAMBAZALE, IBALI SUD, MONGOTABOTWA,
NGELI, et PENSIMBO repartis totalement sur les Assiettes Annuelles de Coupe 1,
3 et 4 et partiellement sur l’Assiette Annuelle de Coupe 2.

Elle dispose d'un Fonds de Développement Local prévisionnel et estimatif évalué à
211.621$ ;

“ La deuxième clause sociale, située dans la chefferie BADIA, concerne les villages
BOMO, KEMBA, IBAA, ISHO, BILONDI, et NKILINKILI. Cette clause sociale qui est
établie sur l'Assiette Annuelle de Coupe 2 dispose d’un Fonds de Développement
Local prévisionnel et estimatif évalué à 9.556 $

Le présent document présente l'avenant à la clause sociale de la Chefferie BADIA

[l BENYIMI BOLIGO MPIA PAUL Dally | MUGIENILEPI Emile | NTUA IMBAYA
NGAKOY MAJUMU Charles
& a VA Re +
KELANGA MBO OSHIEWA NDUITA Joël BRUCE EBENGO Wow Mer
BAKAKO Filbert 760:
XD

1/19 K

Avenant n°@/.à l'accord constituant la clause sociale de cahiers des charges du contrat de
concession forestière n° 48/12, FOLAC, Chefferie BADIA

Le présent avenant est conclu entre :
d’une part,

1° Les communautés locales des villages BOMO, KEMBA, IBAA, ISHO, BILONDI et
NKILINKILI de la Chefferie BADIA, représentées par les membres du Comité Local de
Gestion « en sigle CLG » :

N° Nom Fonction

01 BENYIMI NGAKOY Joseph Président

02 BOLIGO MAJUMU Michel Trésorier

03 MPIA PAUL Dally Secrétaire/rapporteur
04 MUGIEN ILEPI Emile Conseiller

05 NTUA IMBAYA Charles Conseiller

06 KELANGA BAKAKO Maurice Conseiller

07 MBO OSHIEWA Filbert Conseiller

08 NDUITA Joël Conseiller

09 Bruce EBENGO UDME/Observateur
10 Représentant du concessionnaire

Et d'autre part,

2° La Société Forestière du Lac, en sigle FOLAC, immatriculée au registre de commerce
sous le numéro 58 682, ayant son siège au n°19, avenue des Brasseries, Commune de
Limete, ville de Kinshasa, en République Démocratique du Congo, représentée par
Madame Véronique MPASE LOKOLI NZAKO, gérante statutaire, ci-après dénommée
« le concessionnaire forestier».

Entendu que :

La société FOLAC a signé en date du 04 novembre 2011, un accord de clause sociale avec
les communautés locales des villages BOMO, KEMBA, IBAA, ISHO, BILONDI et NKILINKILH

La société FOLAC est titulaire du contrat de concession n° 48/12 du 27 avril 2012 issu de la
conversion de la garantie d’approvisionnement n° 024/CAB/MIN/ECN-EF/05 du 27 avril
2005 jugée convertible suivant la notification n° 4836/CAB/MIN/ECN-T/15/JEB/2008 du 06
octobre 2008.

Conformément à l'Article 3 de l'arrêté ministériel n° 023/CAB/MIN/ECN-T/28/JEB/10 du
07 juin 2010 fixant le modèle d'accord constituant la clause sociale du cahier des
charges du contrat de concession forestière qui stipule que :

«Les parties peuvent d'un commun accord et moyennant un avenant, modifier une
quelconque clause du présent accord ».

BENYIMI BOLIGO MPIA PAUL Daly | MUGIENILEPIEmie | NTUAIMEAYA
NGAKOY MAJUMU Charles
ra D DA PEN TL
KELANGA MBO OSHIEWA NDUITA Joël BRUCE EBENGO we @80 2
BAKAKO Filbert TUYEe
2
F7 V2 GES
N

2/19

Avenant na l'accord constituant la clause sociale de cahiers des charges du contrat de
concession forestière n° 48/12, FOLAC, Chefferie BADIA

Les parties au présent avenant ont convenu de ce qui suit :

Article 1 de l’avenant portant sur le chapitre 1 « Dispositions générales », article 2

Extrait de l'article 2 de la clause du 4 novembre 2011:

Pendant la période de préparation du plan d'aménagement, cet accord fait partie du plan de
gestion, annexé au cahier des charges, qui décrit l'ensemble des investissements et des
activités qui sont entreprises et réalisées par le concessionnaire pendant les quatre
premières années du contrat de concession, et se rapporte aux quatre premières assiettes
annuelles de coupe, conformément à l'article 1 de l'annexe 1 de l'arrêté n°28/CAB/MIN/ECN-
T/27/JEB/08 précité.

Extrait de l’article 2 est modifié comme suit

Pendant la période de préparation du plan d'aménagement, cet accord fait partie du plan de
gestion, annexé au cahier des charges, qui décrit l'ensemble des investissements et des
activités qui sont entreprises et réalisées par le concessionnaire pendant les quatre
premières années du contrat de concession, et se rapporte à la deuxième assiette
annuelle de coupe (AAC 2), conformément à l'article 1 de l'annexe 1 de l'arrêté
n°28/CAB/MIN/ECN-T/27/JEB/08 précité.

Article 2 de l’avenant portant sur le chapitre 2 « obligations des parties » section 1°"
« Obligations des parties » article 4 :

Extrait de l'article 4 de la clause du 04 novembre 2011 :

Dans ce cadre, le concessionnaire forestier s'est engagé (voir compte rendu de la
réunion de négociation en annexe 8), à financer à travers le Fonds de Développement (cf.
article 11), au profit de la communauté locale, la réalisation des infrastructures socio-
économiques ci-après :

“ Construction, aménagement des routes :
La communauté locale n'a retenu aucune route de désenclavement
- Réfection, équipement des installations hospitalières et scolaires :
# Construction d'une école secondaire de 6 salles à Bomo

+ Construction d'une école secondaire de 6 salles à Kemba
% Construction d'une école secondaire de 6 salles à Iba

BENYIMI BOLIGO MPIA PAUL Dally MUGIEN ILEPI Emile NTUA IMBAYA
NGAKOY MAJUMU Charles
re ar 7 Re | +
KELANGA MBO OSHIEWA NDUITA Joël BRUCE EBENGO wow diév2s
BAKAKO Filbert UE
: j— = EX GÉTD

3/19
‘Avenant n° #/à l'accord constituant la clause sociale de cahiers des charges du contrat de
concession forestière n° 48/12, FOLAC, Chefferie BADIA

Extrait de l'article 4 est modifié comme suit :

Dans ce cadre, le concessionnaire forestier s'est engagé (voir à financer à travers le
Fonds de Développement (cf. article 11), au profit de la communauté locale, la réalisation
des infrastructures socio-économiques ci-après :

- Réfection, équipement des installations hospitalières et scolaires :

Type de bâtiment Localisation Nombre |
Réfection d’une école de Bomo 1 |
|

trois salles de classe en
briques ’’adobes revêtues
d’un enduit dé ciment de
144 m° de surface |

Article 3 de l'avenant portant sur le chapitre 2 « Obligations des parties » section 1°°
«Obligations du concessionnaire forestier», articles 6 :

Extrait de l'article 6 de la clause du 4 novembre 2011 :

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par le Fonds de Développement (cf. article 11), selon l'un des mécanismes
Suivants :

“ Affectation chaque année et quelle que soit la zone exploitée de 5 % du total des
ristournes de manière à mutualiser les coûts récurrents se rapportant aux
infrastructures déjà réalisées sur l'ensemble de la concession; un programme
prévisionnel chiffré d'entretien et de maintenance sur les 4 ou 5 années à venir, des

infrastructures socio économiques déjà réalisées au bénéfice de l'ensemble des
communautés locales et/ou peuples autochtones riverains ayants-droit sur la
concession est joint en annexe 10.

Extrait de l'article 6 est modifié comme suit :

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par le Fonds de Développement (cf. article 11), selon le mécanisme suivant:

= affectation, chaque année et quelle que soit la zone exploitée, de 5,1% du total des
ristournes de manière à mutualiser les coûts récurrents se rapportant aux infrastructures
déjà réalisées sur l'ensemble de la concession ; un programme prévisionnel chiffré
d'entretien et de maintenance, sur les 4 années à venir, des infrastructures
socioéconomiques déjà réalisées au bénéfice de l'ensemble de la communauté locale
riveraine ayant-droit sur la concession forestière est joint en annexe

BENYIMI__ [  BOLIGO MPIA PAUL Daily | MUGIENILEPIEmie | NTUAIMBAYA
S"NGAKOY MAJUMU Charles |
| KELANGA MBO OSHIEWA NDUITA Joël BRUCE EBENGO : | .
BAKAKO Filbert k wav Go ÆBu2)
[On x à O7...
( r
UV

4/19
Avenant n° &f à l'accord constituant la clause sociale de cahiers des charges du contrat de
concession forestière n° 48/12, FOLAC, Chefferie BADIA

Article 4 de l’avenant portant sur le chapitre 2 «obligations des parties » section 1
« obligations du concessionnaire », article 11:

Extrait de l'article 11 de la clause du 4 novembre 2011 :

Toutefois, pour permettre le démarrage immédiat des travaux, le concessionnaire forestier
s'engage à dégager, à la signature du présent accord, un préfinancement de 10% du coût
total des travaux d'infrastructures socio-économiques (soixante-sept mille sept cent
cinquante dollars) présentés à l'article 4 ci-dessus.

A cet effet, FOLAC ouvre dans ses livres ce jour, 4 novembre 2011, un compte
spécial pour le Groupement Badia et le crédite d'un montant de six mille sept cent cinquante
dollars (6750 $) annuelles de coupes et sont remboursables à la fin de la période
considérée.

Ces 10% constituent une avance sur les ristournes à verser sur les volumes de bois prélevés
dans le bloc d'exploitation considéré qui regroupe, selon les cas, 4 ou 5 assiettes annuelles
de coupes et sont remboursables à la fin de la période considérée.

Extrait de l'article 11 est modifié comme suit :

Toutefois, pour permettre le démarrage immédiat des travaux, le
concessionnaire forestier s'engage à dégager, à la signature du présent accord, un
préfinancement de 10% du coût total des travaux d'infrastructures socioéconomiques
présentés à l'article 4 ci-dessus. Ces 10% constituent une avance sur les ristournes à
verser sur les volumes de bois prélevés dans le bloc d'exploitation considéré qui
regroupe, partiellement 1 assiette annuelle de coupe et sont remboursables à la fin de
la période considérée.

BENYIMI BOLIGO MPIA PAUL Dally MUSIEN ILEPI Emile NTUA IMBAYA
NGAKOY MAJUMU Charles
KELANGA MBO OSHIEWA NDUITA Joël BRUCE EBENGO  f/0w 60 Ki ks 2x
BAKAKO Filbert TEc:
DE: F2)

5/19

Avenant n° à l'accord constituant la clause sociale de cahiers des charges du contrat de
concession forestière n° 48/12, FOLAC, Chefferie BADIA

Article 5 de l’avenant portant sur l’annexe 7

Il est joint au présent avenant, l'annexe 7 relative à la carte de localisation des projets socio-
économiques.

: République Démocratique du Congo

, @esisbdie Garantie d'Approvisionnement 24 /05 FOLAC Kutu roRer
LÀ R&-6E Localisation des projets communautaires 1
Groupement Badia

RESSOURCES
MANAGEMENT

18*250"E 1800E 1s"350"E h on
À 2
“ [|
Le}
LL]
À] Centre informatique
” © sureau o
J ds Phonie muni fréquence +8
ÊT | Soxuce Ë
| @ mme
À nee |
Æ Gante de santé ||
À mupanare con ce cœur ||
| + |
E- HE
| | |
8 Groupement 4
8 Zone nord TÉ
181 e
ET | Sauve TÉ
2 Cour deu |
| Assiette Annuelle de Coupe |
Al LE
ÊTES ê
|
| | Rivièredomomo
| ° ||
E LE
H .$ Tél
| grpament gene &F
| | Badia |
| ami |
|
\g] Kemba g
|
Creme] ii Le
… 7 TE
BENYIMI BOLIGO MPIA PAUL Daly | MUGIENILEPIEmie | NTUA IMBAYA
NGAKOY MAJUMU Charles
nB ue | À Pi L—
KELANGA MBO OSHIEWA NDUITA Joël BRUCE EBENGO  Kuwe we Ho ë7
BAKAKO Filbert THEe:
ea
FFT 2 “jo

6/19
Avenant n°. Ua l'accord constituant la clause sociale de cahiers des charges du contrat de
concession forestière n° 48/12, FOLAC, Chefferie BADIA

Article 6 de l’Avenant

Il'est joint au présent avenant, l'annexe 8 relative au plan métré d’une école de 3 salles de
classe

x

su" À à —,
: |
|
|
Plan d'une école de trois salles de cours
Am
Le 5 >
L LL :
BENYIMI BOLIGO MPIA PAUL Dally MUGIEN ILEPI Emile NTUA IMBAYA
NGAKOY MAJUMU Charles
TI uw 4 pu 7
KELANGA MBO OSHIEWA NDUITA Joël BRUCE EBENGO 177 NC HD
BAKAKO Filbert JYee Éd

7/19 Le

Avenant n°®fà l'accord constituant la clause sociale de cahiers des charges du contrat de
concession forestière n° 48/12, FOLAC, Chefferie BADIA

Article 7 de l’Avenant

Le présent avenant est complété par l'annexe 9 relative au devis prévisionnel et estimatif
de l'école de trois salles de cours

1 bâtiment scolaire de Longueur 2400 m Largeur 600 m Surface 14400 m°
Coût Salaires Coût fournitures extérieures
Paramètres largeur | épaisseur | Longueur | Nombre | Prix
[Nombre de jours 350,00 590,63
(Coût joumalier chef maçon [Chevrons m 0,07 0,07 5,00 60 1,470 | 350,00 514,50
[Nombre chef maçons [Chevrons plafonnage m 0,07 0,07 5,00 20 0,490 _| 350,00 171,50
(Coût horaire maçons (Ciment fondation sac 50 kg L 30 15,00 450,00
(Ciment pavement sac 50 kg 20 15,00 300,00
[Nombre maçons (Ciment crépissage sac 50 kg 15 15,00 225,00
[Nombre de jours Tôle 100 16,00 1.600,00
[Coût joumalier chef menuisier 4 Faitières de 3 m Faitière 10 14,50 145,00
[Nombre chef menuisier 1 [Clous de tôle kg 1 3,00 36,00
(Coût journalier menuisiers 3 [Clous de 150 kg 5 336 16,80
[Nombre menuisiers 2 [Clous de 120 kg 10 33% 33,60
Calculs {Clous de 100 kg 10 33 33,60
(Salaire chef d'équipe maçon Clous de 80 kg 10 336 33,60
(Salaire maçons {Clous de 60 kg : 4 2,50 10,00
(Clous de 40 kg 3 2,50 7,50
Clous de 20 kg 2 2,50 5,00
[Contreplaqués plafond 4
Sous total Salaires maçons re Pas Feuille 40 3,00 360,00
Planches pour portes 3 3
rx 08 m 0045 Îm 3 | 0134 | 35000 47,04
[Planches pour Fenêtres 3 3
mx 8m m 0028 |m 6 0,168 | 350,00 L_## |
(Salaire chef d'équipe menuisier Baguettes couvre-joint m_ [001 | 00 | 500 40 | 0100 | 35000 3500
[Briques unité 14000 0,01 140,00
[Salaire menuisiers [Chaux kg 17 0,50 8,50
ous lotal Salaires menuisiers [Bancs/Tables unité 60 30,00 800,00
[Tableau unité 3 20,00 60,00
Tables 3 30,00 90,00
Quincailere (serures, .
cond. Ka : go 200 | 18000
Sous total fournitures extérieures 695207 |
Récapitulatif pour une école
Coût salaires 1.397,00
Fournitures extérieures 6952.07
Total chantier 834907
BENYIMI BOLIGO MPIA PAUL Dally MUGIEN ILEPI Emile NTUA IMBAYA
NGAKOY MAJUMU Charles
KELANGA MBO OSHIEWA NDUITA Joël BRUCE EBENGO PAT EE
BAKAKO Filbert TYE2"
8/19 Le
Avenant n°@7 à l'accord constituant la clause sociale de cahiers des charges du contrat de
concession forestière n° 48/12, FOLAC, Chefferie BADIA

Article 8 de l’Avenant

L'annexe 10 de l'accord de la clause sociale est complétée par le budget prévisionnel du

Fonds de Développement Local.

Budget prévisionnel du Fonds de Développement des communautés locales BADIA, FOLAC 48/12 BANKAIE

+ Réaiaïons | Leu | Unie | Qui Fe Mont US
1. Construction, aménagement des routes (| |
2 Réfection, Equipement des installations hospitalières et scolaires [
IRéfection école secondaire de 3 salles de classe en briques adobes FNO | Eve Î $ 891$ 8349
A Autres: |
 _ RE DL) l
TOTAL REALISATION $ 8349
|
{Coûtde Hnotomement des Comté Local de Gesionelde Su |
tonnementdu CLG
oncionnement qu a5% $ m0
onclomementdu CLS |
OTAL FONCTIONNEMENT. (nain 0 Ca teran noue) |
]

[Coût denteien etde maimenance quinquennal

TOTAL FONDS DE DEVELOPPEMENT a 9556
Montantpréisionnel du Fond de Développement: $ 9556
Montant de l'avance [10% du montent des infastuctures)
pourle démarrage des Tavaux: $ 8349
BENYIMI BOLIGO MPIA PAUL Dally | MUGIENILEPI Emile | NTUAIMBAYA
-NGAKOY MAJUMU Charles |
KELANGA MBO OSHIEWA NDUITA Joël BRUCE EBENGO | Xomné0 </8027
BAKAKO Filbert REC
x
Al x GE à 1
9/19 w.
Avenant n° @fà l'accord constituant la clause sociale de cahiers des charges du contrat de concession forestière n° 48/12, FOLAC, Chefferie

Article 9 de l’Avenant

BADIA

L'annexe 11 du présent avenant est complétée par le chronogramme prévisionnel de réalisation des infrastructures socio-économiques.

Expoitant forestier: FOLAC
Tire: ABN12FOLAG, Gpmnt BADIA
TABLEAU DES FLUX FINANCIERS PREVISIONNELS L Année 1 I Année 2 | Année 3

m |" [ T2

RRRSRRE [rx

I Année 4

TOTAL
5 9565 I

+

ontant prévisionnel FDL. s ms 2æfs 2us 23]
réfnancement F_«fs sl

emboursement Préfnancement s ss | Î |

nee et mainenance s es Il [ Il | ss]
oncionnement CLS+CLG 5 34 | [ | $ # $ 8 |

isponible financier

DE |

isponible financier Cumulé

Js ls 2efs 2]
[sels ses 770] ef [

1

PLANNING DE REALISATION DES INFRASTRUCTURES

BENYIMI BOLIGO MPIA PAUL Dally MUGIEN ILEPI Emile NTUA IMBAYA
NGAKOY MAJUMU Charles
KELANGA MBO OSHIEWA NDUITA Joël BRUCE EBENGO Huonwt KB)
BAKAKO Filbert HE
TT 54 CE 2

10/19
Avenant n° 07 à l'accord constituant la clause sociale de cahiers des charges du contrat de
concession forestière n° 48/12, FOLAC, Chefferie BADIA

Article 10 de l’Avenant

L'annexe 12 du présent avenant est complétée par le programme prévisionnel chiffré
d'entretien et de maintenance des infrastructures socio-économiques

Programme prévisionnel d'entretien FOLAC 48/12 BADIA |

Quantité prixunitairel Total |
‘. Peinture de tous les batiments
| Éhaux a ri batment Tujs
Jpinceaui brosses 6 1 $  10001$ 60
12. Plafonnage de tous les batiments
(contre plaqué 1 plaque 3lbatiment 900!$ 2
(couvre joints 001 mi 3]batiment 350,00! $ 1

(3. Equipements salles de classe

tableaux 3 tableaux $ 2000!$ 60
able bancs Î | table banc 3salles 3000! $ 90

4 Toiture de tous les batiments

Toles 1 tôle 3]batiment $ 16001$ 48
5. Autres
(ciment 1 sac EL 3lbaüment [$ 220015 66
serrure 1 serrure Sjbaiment  |$ 500$ 15
chaise 1 chaise 3lbatment $ 1000!$ #|
Autres $ 15
paumelle porte/fenêtre 1 paumelle 3lbatment  |$ 200/$ 6
(6. Entretien route |
ITronçon
Divers _
TOTAL entretien : FF _w]
BENYIMI BOLIGO MPIA PAUL Dally | MUGIEN ILEPI Emile NTUA IMBAYA
NGAKOY MAJUMU Charles
KELANGA MEO OSHIEWA NOUITA Joël BRUCEEBENGO | Xromvée <18u2}
BAKAKO Filbert |
|
er ca Cfa L

11/19
Avenant n° 04 l'accord constituant la clause sociale de cahiers des charges du contrat de
concession forestière n° 48/12, FOLAC, Chefferie BADIA

Article 11 de l’Avenant

L'annexe 13 du présent avenant est complétée par budget prévisionnel de fonctionnement

de CLS et CLG

Budget prévisionnel réunions CLG et CLS FOLAC 42/12 BADIA

NOMBREDE | NOMEBREDE | MONTANT
UBRI TOTAL
RUBRIQUES MEMBRES REUNION JETONS 9
CLG 10 0E 1000Û$ 400,00
CS — — 8 AE 1000|S 320,00
$ 720,00
BENYIMI BOLIGO MPIA PAUL Daly | MUGIENILEPIEmie | NTUA IMBAYA
NGAKOY MAJUMU Charles
U wo 74 Mo - fe
KELANGA MBO OSHIEWA NDUITA Joël BRUCE EBENGO ni \
BAKAKO Filbert = . Es
W "V7. x ;

12/19

Avenant n° {à l'accord constituant la clause sociale de cahiers des charges du contrat de
concession forestière n° 48/12, FOLAC, Chefferie BADIA

Article 12 de l’Avenant

Le présent avenant est complété par l'annexe 14 relative au document attestant la
consignation du fonds auprès du concessionnaire forestier

ATTESTATION DE CONSIGNATION
Conformément à la Clause Sociale du Cahier des Charges du contrat de concession
forestière signé le 04 novembre 2011 entre le concessionnaire forestier FOLAC d'une part,
et la communauté locale de la Chefferie BADIA, d'autre part, pour la concession forestière
48/12 située dans la Province de BANDUNDU, District de la MAI NDOMEBE, Territoire de
INONGO.

Nous attestons que le concessionnaire forestier FOLAC a crédité le ..............… en ses
livres, le compte de la communauté locale de la Chefferie BADIA d'une somme de
mn RE. herrh. paie. dll sors tiraine

. CI h(etres et chiffres) correspondant à 10% du

montant du coût des infrastructures retenues et ce, conformément à l'article 11 de l'arrêté

023/CAB/MIN/ECN-T/28/JEB/10.

Signature du concessionnaire forestier

BENYIMI BOLIGO MPIA PAUL Dally | MUGIENILEPI Emile | NTUAIMBAYA
NGAKOY MAJUMU Charles
we 1 Dur pr
KELANGA MBO OSHIEWA NDUITA Joël BRUCE EBENGO [He eo Hp
BAKAKO Filbert n
œ
— x (0 LA)
—/

13/19
Avenant n° @1à l'accord constituant la clause sociale de cahiers des charges du contrat de
concession forestière n° 48/12, FOLAC, Chefferie BADIA

Article 13 de l’Avenant

Le présent avenant est complété par l'annexe 15 relative au document régissant les
conditions d'accès au Fonds local de développement par le comité local de gestion

Le fonds de développement local sert exclusivement aux objets cités dans le budget
prévisionnel global. En cas de recettes additionnelles, un avenant à l'accord de clauses
sociales est établi pour préciser l'affectation de cette recette dans le respect des conditions
réglementaires.

Pour des raisons pratiques, il est convenu que le fonds est conservé auprès du
concessionnaire forestier FOLAC, en ses livres, un compte spécial ouvert au nom de la
communauté locale, différent de la comptabilité régulière de l'entreprise et que le comité
local de gestion en assure la gestion.

Les demandes de fonds par le comité local de gestion ne peuvent se faire que sur base de la
disponibilité financière dans le compte de la communauté locale et/ou peuple autochtone, à
la suite de versement des recettes trimestrielles enregistrées.

Inversement, l’entreprise/concessionnaire FOLAC s'engage à mettre à la disposition du
comité local de gestion le fonds sollicité correspondant aux dépenses telles qu'indiquées
dans le budget prévisionnel global. Des séances de travail/réunions ad hoc doivent être
organisées par les parties prenantes (comité local de gestion et entreprise/concessionnaire)
pour des clarifications nécessaires sur la gestion du fonds. Ces séances de travail sont
accompagnées des procès-verbaux établis et signés par les membres du CLG.

Ainsi, pour les dépenses liées aux investissements et à l'entretien des réalisations, des bons
de commande sont établis par le comité local de gestion. Ces bons sont liés à chaque
réalisation et indiquent la période prévue de livraison. Ils sont signés par un membre de
chaque partie prenante du CLG (communauté, entreprise forestière).

Les achats sont réalisés soit par l'entreprise/concessionnaire FOLAC, soit par le CLG, et
dans tous les cas, des factures pro forma sont produites pour appréciations. Ainsi pour être
appliquée, elles doivent être signées par le président, le trésorier du comité de gestion et le
délégué de l’entreprise forestière.

Les membres du comité local de gestion se réservent le droit de s'assurer eux-mêmes des
prix des matériaux à Kinshasa ou ailleurs avant l'acquisition.

Les livraisons de matériaux sont accompagnées de bons de livraison. Ces bons de livraison
sont signés et déclinés en deux étapes de réception d’abord entre l'Entreprise et le Comité
Local de Gestion pour la première réception, ensuite entre le Comité de Local de Gestion et
es membres de l'équipe locale de construction.

BENYIMI BOLIGO MPIA PAUL Dally | MUGIENILEPIEmie | NTUAIMBAYA
NGAKOY MAJUMU Charles
_R ue T Ds F—
KELANGA MBO OSHIEWA NDUITA Joël BRUCE EBENGO 760 proès
BAKAKO Filbert 74Ee

14/19

Avenant n°.É4 l'accord constituant la clause sociale de cahiers des charges du contrat de

concession forestière n° 48/12, FOLAC, Chefferie BADIA

Des visites régulières, au moins à chaque phase clé du chantier, sont réalisées par des
membres du CLG pour s'assurer de la qualité de la construction et du respect du
chronogramme de réalisation.

Tout différend financier est traité en premier lieu au niveau du CLG, puis en cas de
désaccord au niveau du CLS et enfin par la juridiction la plus appropriée.

15/19

BENYIMI BOLIGO MPIA PAUL Dally | MUGIENILEPI Emile | NTUAIMBAYA
NGAKOY MAJUMU Charles
KELANGA MBO OSHIEWA NDUITA Joël BRUCE EBENGO Wow fo er
BAKAKO Filbert THE
rt XX Con 22

Le

Avenant n° 47à l'accord constituant la clause sociale de cahiers des charges du contrat de
concession forestière n° 48/12, FOLAC, Chefferie BADIA

Article 14 de l’Avenant

L'annexe 16 de l'avenant est complétée est complétée par le document attestant de la
représentation de la communauté locale par une ONG

Demande de participation d’une ONG au processus de négociation et de suivi de
laccord de clauses sociales

(Cf. article 21 et 26 ; A.M 023/N°023/CAB/MIN/ECN-T/28 JEB/10 du 07 juin 2010)

(1 exemplaire joint à l'accord de la clause sociale, 1 exemplaire à l'intention du
concessionnaire, 1 exemplaire pour l'ONG)

Nous, communauté locale de la Chefferie BADIA représentée par :

1, BenyrAt AG 4COÿ

BD Go ÀA7A4TIT NU

MPr4 Poxl ll

AJUSIEAT LEFT

AITU BA  J LPBAGA

AELANGA BARAKD

M8 ARE

. AIT A &?

.. ÊArCE Ssen9o
10. A7 ow6b ATBU LT :
demandons que l'ONG'##Æreprésentée par 2.36 A 8... et dont le siège social est

SITUÉ à. RAGE rennes

participe aux réunions de négociation et soit membre effectif du comité local de suivi (CLS)
de l'accord de clauses sociales portant sur l'Assiette Annuelle de Coupe 2 du contrat de
concession forestière n°48/12 (ex.GA 24/05) de la FOLAC/INONGO

© ® NO ES &N

Signatures des représentants de la communauté locale :

BENYIMI BOLIGO MPIA PAUL Dally MUGIEN ILEPI Emile NTUA IMBAYA
NGAKOY MAJUMU Charles
KELANGA MBO OSHIEWA NDUITA Joël BRUCE EBENGO Aie C0 kGe 21
BAKAKO Filbert ARLES
JWS

16/19

Avenant n° 2#à l'accord constituant la clause sociale de cahiers des charges du contrat de
concession forestière n° 48/12, FOLAC, Chefferie BADIA

Article 15 de l’Avenant

Il est complété par le présent avenant, l'annexe 17 qui indique le trajet concerné au titre des
modalités de transport des personnes et des biens

Conformément à l'article 89, alinéa 3, point C, du Code Forestier, le concessionnaire
forestier, FOLAC, s'engage à faciliter l'embarquement à bord de ses moyens de transport
d'un nombre limité des personnes rattachées aux villages de la chefferie BADIA.

Ce transport est accordé à titre gratuit. Il sied de rappeler que les véhicules et les unités
flottantes ne sont pas préparés au transport de passagers et ne détiennent ni de conditions
ni d'assurances à cet effet. Ceci dit, et pour respecter certaines conditions d'ordre pratique
liées au respect du tonnage et aux impératifs sécuritaires, il a été convenu de limiter ce
transport à 15 personnes par ponton, selon les dispositions suivantes :

Y Ces personnes sont préalablement enregistrées par une personne désignée par le
comité local de gestion. Cette désignation fera l'objet d’un échange de courrier entre
le comité local de gestion et l’entreprise. La personne désignée remet à chaque
personne enregistrée une note attestant qu'elle a été autorisée de voyager à bord
des moyens de transport du concessionnaire forestier.

Y_ Avant l'embarquement, le passager signe une décharge dans laquelle il reconnaît
que la Société n'a aucune responsabilité sur sa sécurité pendant toute la durée du
voyage, y compris lors de l'embarquement et le débarquement.

“Chaque passager peut transporter avec soi une charge ne dépassant pas le poids
de cinq sacs de produit agricole soit 250 kg. Une fois à bord, le passager est le
seul responsable de la surveillance de ses biens, ce qui vaut dire que le
concessionnaire forestier ne peut pas être tenue responsable en cas de perte ou
disparition.

Y_ La facilité de transport ne peut pas être confondue à la prise en charge par la société.
De ce fait, toute personne à qui cette facilité a été accordée, libère le bateau dès
l'arrivée à destination pour un en droit de sa convenance.

La facilité de transport est accordée entre l'embarcadère du chantier de coupe des AAC et le
siège de FOLAC à Inongo. La facilité est également accordé entre le siège de FOLAC au
Bandundu et KINSHASA mais pour un transport maximum de 15 personnes par ponton
toutes concessions confondues. L'ordre de priorité est basé sur l'enregistrement des
demandes.

En ce qui concerne le transport terrestre, FOLAC s'engage à autoriser ses véhicules à
prendre à leur bord, dans la mesure du possible, tout membre de la communauté locale
allant dans le même sens que celle-ci. Toute fois, cette autorisation ne concernera que les
véhicules conçus pour assurer un transport décent des personnes (ex. Jeep, bennes,.….). Ce
transport est assuré dans le strict respect des normes et conditions des assurances.

BENYIMI BOLIGO MPIA PAUL Dally MUGIEN ILEPI Emile NTUA IMBAYA
NGAKOY MAJUMU Charles
KELANGA MBO OSHIEWA NDUITA Joël BRUCE EBENGO  cucwe Fj4u Zi
BAKAKO Filbert The

2

17/19 <_/
Avenant n°@#.à l'accord constituant la clause sociale de cahiers des charges du contrat de
concession forestière n° 48/12, FOLAC, Chefferie BADIA

Ainsi convenu entre les parties, le présent avenant n°.07...est établi en 5 exemplaires
originaux et remis à chacune des parties, à l’'Administrateur du territoire, à l'Administration
forestière provinciale et à l'Administration centrale des forêts pour son annexion à la clause
sociale, signée le 04 novembre 2011 à BANKAIE.

Fait à. (em... le 4.012013
Pour la signature, les membres du Comité local de Gestion
N° Nom Fonction Signature
01 BENYIMI NGAKOY Joseph Président =
02 BOLIGO MAJUMU Michel Trésorier 2 E
03 MPIA PAUL Dally Secrétaire/rapporteur Be
04 MUGIEN ILEPI Emile Conseiller
=
05 NTUA IMBAYA Charles Conseiller -
+2
06 KELANGA BAKAKO Maurice Conseiller
07 MBO OSHIEWA Filbert Conseiller ASF
08 NDUITA Joël Conseiller / .
09 Bruce EBENGO UDME/Observateur 7 …
10 Hwenwcohao2r Tee Représentant du ÉD
concessionnaire
LE

BENYIMI BOLIGO MPIA PAUL Dally | MUGIENILEPI Emile NTUA IMBAYA

NGAKOY MAJUMU Charles

KELANGA MBO OSHIEWA NDUITA Joël BRUCE EBENGO nn Te

BAKAKO Filbert

18/19
Avenant n°8. à l'accord constituant la clause sociale de cahiers des charges du contrat de

concession forestière n°

48/12, FOLAC, Chefferie BADIA

Pour le Visa, les membres du Comité local de Suivi

N° Noms Fonction
01 Bou Æl 7 ravet .|Président/ Adm. Territoire
02 BENKIMI RICHARD Conseiller Î
03 MALEMANSHO NHUNIBOE Conseiller | à
04 BAKAKO WANSALE Conseiller
05 BOSBWANA ELIMO Bosco Conseiller 14
06 NDJENDJE MPEMBE Bibiane Conseiller
07 EBENGO Bruce ONG UDME
08 MANDIANGU Faustin Représ. du . LA
concessionnaire. de
À

Pour L'Administrateur du Territoire

Noms

Fonction

Jour sl) F4

Th'escelm ar
BENYIMI BOLIGO MPIA PAUL Dally MUGIEN ILEPI Emile NTUA IMBAYA
NGAKOY MAJUMU Charles
nés ue IC US TJ
KELANGA MBO OSHIEWA NDUITA Joël BRUCE EBENGO Ki woNC 48581
BAKAKO Filbert Tu&e -
19/19 L 7

| bre . LD
Ocgisbapa ER Skapi HcEcT.
paët FRSGECT. S
MISSION DE FACILITATION DES NEGOCIATIONS DES CLAUSES SOCIALES DES
CAHIERS DES CHARGES DES CONTRATS DE CONCESSION FORESTIERE

"
fous wrbt 4 hgrrbue 4 Part
PA U mt fase, AN nou rroe = era Le 74 PA Æphute,

now, Commraghr ersk, ska np Bert, KENBA, JE 44, SP, &rhvidi €
NET ain AE pe 2 Men boy se Croi" Lcsl À pr
ET D? me ce es a Com 4 Pa LR par, res jocca dl vw
A2 Apart 4e Pewmat À Porc sf Less es as
Gale & Benne 59 ok Se Dmuiecube du E 5

Le Dinde ynivhnel 02310 À onpan 2e

Eh he L'pccas Se ChBuve _g0 as û Gnclue pe ke he Br iouly
jet a rec Erhe pète Fet4e Phone palinee À rrépalarihs

Le An prats pen

7, eh" _& spa Le je monvaé À pas Ca de où En
ppelrhe Sd aux franrhe ch iég DT CET C2

4 L, & Lune sel À hrs Ailes L ler EN me
_ Fr Aire _pn Eyes a Rs A 8€c Dn4uit sC GE shiy Ar

B°7e Ace Prlur ahmahrr 5. ST

4 A 4e As E4 8 À 0 Eorlaiirets Pfavhuchue
af Gé rV, notèa DEC EE dT SE À /
SA dense À pau où RTE Rhone À Barré Lot
œhês of À par pacit ñ f RE 8 Yet jp eos 2707
2 4 maria à got Uri,

Lux sols À rx poll jaitilenit punete 24 Biyes Æ ne CG
@egisbdpa ‘x: 9kcpi BGECT. @

SS

MISSION DE FACILITATION DES NEGOCIATIONS DES CLAUSES SOCIALES DES
CAHIERS DES CHARGES DES CONTRATS DE CONCESSION FORESTIERE

À Are occl lon re Biègeer ent AÆrY Je LTÉ
ose À Ans pulé 8 a À Jim Le gerpree on bye prb,
Li ue, La moulins Le Gok Lol po, ot Le Cri Lol h
Bis pe Blu Pre sppreu ter _@ prèt pros ñer bals parure à

ct Lol Le prhis st Le Cnik' Al L fin À

Ba clara
Méporre
leve
LLEPI En
et

| w7v4
Boun $o
| Of EG x
HoçrEn
l'édurra
BEw Krn:
72775
LLE ntvsu
BoSBLSaNA
LBEkyreni
MPI4 Pl
Hanata Nov. Faurlen

Cnveïtér/CLG
Trernser/ CL
CRC)

@)egisbdpa

MISSION DE FACILITATION DES NEGOCIATIONS DES CLAUSES SOCIALES DES
CAHIERS DES CHARGES DES CONTRATS DE CONCESSION FORESTIERE

PR coke de Anim ÉA brel

V de Gphmbu, à 2 Bus Len
Je Tant À Leo
r€ x Cormmu-

"dr char mile Lg gai AT LE pes
leg SH , hs Le padrabs dr ar pe
4 Roses dont Aignl 0Ÿ nokoméu ot 5 - al L
pu Jack de Ras Béarn sf À pet Ptaei rt
Pr 2 Grhst PA CES VAE n°AfUE. Gé feunce» msn
À bobine pose end Grdk L Nr Pa Chaton
70pab ps pe Mn Pakacie Abroneo, #4 par He. kt£4
EE, s4ét, enhnde ae Cœurv À À Eco nce, D motrim sl PAL SL
rl oshhhne oitè À Cmmurnmuhk Rcok ms jar pumser pi pour

DY notechre Seti &

ST

Fprotunhl @ Grue + attrcs jerbruts aigue À
Ann ot po nrles Ge Aûty ——

pe L behaut

_ Cons bre À E Vues
Jo aber Lace À
AK Aalts 22

Chettes
L vnshcch® d'une 2e
Aeèsmslœie AK

Eh Luthes Gr ABfeees Acces ART) lee on br Gus rec
An prmné  Coert LP pe ne Queer À fly 8632, 2 L J
LE gb Lu En huchres 24 LR 2. ;
& ES Poe À le nd lp e Chr Cré
Cryouk ge Aline [IS R) por pus perte Le Ni hole snmell 4 Copa à
Est Lun ou Lynn onde LEE Ah Le rcphoshachares (Er É) 4
Lu rene Lu fra À app PTE fa ere

[RASE
D Lens

Lrcot À huge deu SÈ gpres À og bascule Jret nor Loop
DRE Le pere hronemeit guer Ms CIS pe
A ouf Larn “af É SG Al, me Lex À prie SP Rav,
rhmsé, y# 4 mans acc ee ANpre of our certe Peel pur D'Enhrhs,
 mocrhmance Le srpontocture ol Lre h n L Fgt CAVSY
» Ed il 3 eR" a ps œ Tr, 2% port ès SA œoenaat
sel 1 chers Zu PA poser 2ct/ Li foptrul D
pures c-pE

r _
I ÿ Ce y Eh | Hhubie,
… PYnt
ts 4.
RAA

EE 7 Æ or on sAerste
fe PATES Le LR ps 86 ar.
per L notons L'ile bi x alu et pt ront pas put 2n

ke per L ps 2 Lakgpmert [INTE#), À Anerise cl 5 hr l mot
Ze sb clos, on LE à An ls A Chr ME 73
Ucx © Apt, El Ar? À pape jun rot pireies 0 L Fk0$
#ockemect A4 GrhE | prhrs PRES D 8 et" Lol & een"
Re Prbrhes. DA Ch Hfahure, jun Lespet péinstel 4
FA à =D psp par Pénhetsn at À parrém à

2n pres ve Leg PET

Las À Lileupe dt hrcuenees À esrpesvhon onde L mme. D.
Vendre ef D 'onkipe VAE Pie, es TEE Les

1 er de: 2 pi ox ns Sisley FT yon Cat n) &
dre Dave f pro l 7 pt se Evry
ral AË ma lueur tt, Pope pre 4 Pan bsprits y Ê
Ê ses Æ. SE Se 0 pres es / F4 So Eppoment-
Byl 4 ohne 5 INTT# out La 4 7: SH 7

Clg u BAIE et hd prrhelmut pur €
Ps LED e
a irRB a cure (0 Se Gupse _A DS PA RACE AR DT

Ame A CC K PA

= Sr CES GR » A É, —

Lecak 4% Li AA CN À Ge Gun
s LS À ie Fe Mo L TRE L
pti

a

F à
@ egis bdpa Re IR 9kapi +8:GECT

MISSION DE FACILITATION DES NEGOCIATIONS DES CLAUSES SOCIALES DES
CAHIERS DES CHARGES DES CONTRATS DE CONCESSION FORESTIERE

hear M "Le "6 > Lea Pa 2 Crvemn ! £a ’
4 = EL ous te
LR NE E GEAR La 0 AV DE À cerf
É. À Luck 5 ph goes PA EE pe detpuece airs >< L Gh
Par ae bé,
ba ?e 74 <r vellape 4e Caps ont 28 Er prur pren & gRit Pr,

Pesbnoms
HPIE
Elrve

OKRtonuErv4

à à + he.

tgv 4 | Bo

dt

@)egisbdpa

9kopi RGECT

MISSION DE FACILITATION DES NEGOCIATIONS DES CLAUSES SOCIALES DES
CAHIERS DES CHARGES DES CONTRATS DE CONCESSION FORESTIERE

LISTE DE PRESENCE À LA REUNION PUBLIQUE DE REDEVABILITE dv ,/6 Lpé.ha 73

e ROUPEMENT(S) ue RAA. dre

P Noms et post noms Fonction Village Signature
NPA Pkut CŸ A mue 1H
DAGosae DB ec fe" br Fév
MEN NES N KAnra] Oulhvater (48
Nm Ne ones | Per Fe EE
LDPIo, VA sant Roi 5 Ps -
Po Keno. lores [Mile A

MNaitmna but | cuites |
Bo he AN à Ga gala

AG KE Néon mo OPESTS PIE #=
D7

MEN Go - EMINEn%) coditess JO
INTMWE: Poe Ces Va tou | esino ai
2LÆ£- NKWOoak | OXLK ic [Ho
(MN AM)-Phmrsl a Wonders [1H
ME DP14 Ce khyothr ATétR Pre
[Puy fu_e«tonenwa PET A

Le
Lo leo wemna Cl hrs 1 Cird
MEDK® G  EUumo CLhre te

1c# -
Jocsnr nr esa Co lE rats A [st

ART A NS CAkro hs] Sd
Borvea  lsPrso Chorale

(SH F1

Oegisbapa @: 9kopi fésecr. 2

FES nr ko) À Jeunes sl PAT

LA he à hig, A as per sh mr 5 mprhse du, 2 24 Aux

de) A nl pr le L a 4trL ER T = Area
à À 4 A FR 2 DA OŸ pau 07ef sale En

l mr | agen Rod # à Htne B4014 A ol"
Eu Ve nt) AT Pont $ EC Pare «+ PR. Cle

© art sk me Car À 6. CO Care & Lormee Cr.
Ke ohne 7 Ce Corrpurpaeh © Se av mer par

2 «bou Sr pcon% AC af Sacs PavaŸ As
PEUT ENT, a <a

À

« 28 feu ro SL
. Fe pe parles Ces L'ÉÂE 00 RÉ DER ua hr
Bb ., & tit RENE FRE Dire ls pe Éd pr
PAT] L A olppret at & Fan y © Qt He Av ll en

Enpbi d Ent pus De La Etle
at ous y @ Lou suhs R cale Le pe hace [On ES 4
ht | MARNE PS À À obppe meit(T “7e f), FS tnt roms fo
Te ALES VTT

4 x à à
qu) & clusr acsle ppels Poy pioche &tt © pr prait
PE 77 Æ ent Ë “A Gite À Brel L ché 2 Eure

PA) el shit fl peur Gé At #4 Ph faite
Ja PUCES A jerfe se #24 4 =b ce Lyporr ct CYAN mare

| A un monécé
hoect, À Pot pcen À change Dock Avpoe PARGUES
lie 2. 2e hr hrs Ca leu Q Ta Lac 50 olks- ce CF,

À cpu pere, dr 2° palenk en peer a papentie LE artt p ap
7j 4 se eu APE?

2e + es Er AE prnifane Cie pet Mouckie a
anes & Br FIV? SV?

ee LA À.
LAVe

À ne A Pad ET YA 41 Chi it AS ? st
PS Shi pré à > 20 per Conhiit 0 FAX er sC«
id À Ples Lux pce Dh me É Goienus ns Le Gas jour Co An,
s6 ErR4 L clause
4 D pers À SE ne ne
CE » 272 - opera t 3 Gi Lier Æ ph ein 209 mm
presld À F0 pp pou Feng À cts Le al re
À ch p'apat ga cherché properiphre, in pond EG out La pan
. 2 RH
DPF Gé se 782 LA: Re de Eten AG pass
Poe L'or le rompre £ Lite Ad. Golé-ci (Rd) AR RE
anps à he Abe par SN PRE acte L a, ve pr
sit. fn, TE. amet, Lacpepirt pu Qo port fe
L {4 fra paru 4 Lol tanins FES
g “ his BADÎA y arf pdt aux jus pts DUC X,
; : > oO prre pu le 4° dB L L
ep que ol Re A 6 ll Lt À
ds it The Tage Shut 6 plots 3 Rang à

ÆLck DA Le B44/4; perse À n° le V84a

Ge Raao ble F4 GUN BE à [ETES _L Pari Ep ds # À
PT AT Xp 184 PR) qe Gta dtw M Tops, k
Coma sk" Lo SL dt Us > appetit À put pe io dat
cl" Lx q cle SL Ane «+ SC nt ver Le sut
pb re pet Lg Fr

© egis bdpa

ES

| MISSION DE FACILITATION DES NEGOCIATIONS DES CLAUSES SOCIALES DES
CAHIERS DES CHARGES DES CONTRATS DE CONCESSION FORESTIERE

D sLar Re he LR DT
ue 1 ÊSE HE L pu #2 _
NS | V7 ro u- veste 0 S à
œe UE CR LA dr É Em. js û
bts À un mortes T. 70 on À CG & CUS ms,
2 EE, 7 pusalal AR f 14 d a

sm motalls <e nlloy op 1444 Cu pie xt ae par AE pra séparé À pete
€ ot Na fn Vlage Apahre
o1 <
+! LMI HU |RoUNEO ch de het (BAA er es
MALO My di k T
IS ITRnKa MINI à ï5 POP TRS :
AD
A 7
| e Ce acer | PA
: _
D FT

@egisbdpa

9kapi RGECT

ISSION DE FACILITATION DES NEGOCIATIONS DES CLAUSES SOCIALES DES
CAHIERS DES CHARGES DES CONTRATS DE CONCESSION FORESTIERE

| LISTE DE PRESENCE A LA REUNION PUBLIQUE DE REDEVABILITE A /7 Éphxbs Z1$

NCESSIONNAIRE FORESTIER: FOLAC

ACCORD DE CLAUSE SOCIALE DU.
AVENANT N°... :

N Noms et ne noms es Village Signature
OÙ Por ISA CL TUATEUR| TAN A
02 Wevtr- BRA ZE | CULTIVE EUR) TEA: EE,
0% burkomo- PATRICK YLTINATELR TARA =
À LESSAT-MoNsEA DA 1/7 | TB4A. AT
05 WHso-J/M4. D'LA EVE CA
0 |KomRE RLBISE ar LRBA He
À | 4 CEm 2 AA ZE
08, _|MA TU [OT | // 7 ( LBAP D AIT
0 Jiokotis | x 2 | 7244 ee 3
1 LEZ 2KE  NTu mer z The PES
1 | wgente. vretar " 1 AA AR
£ZonGa  FABAISE ce 24
BA AE NG4 y ot TRBZ2 2
i 2 ie

ZLZoNCG2 TA re = 0 ZEÀA ELA
AMALZY mo -Rolk CO (f=#f LRAA °
AAAXON ERIC K|_Frofemeur. | TEA A ne —
MAGhMBoboulilno - RE YsAA | CEA
Mot Yyo Ce. te € ULTIME TE44 {5e
BeLit ge dibc 4 £kbA #

Fensl] : LS
| @egisbdpa er 2kcpi (sec. 83
|| * arr macenene

\

MISSION DE FACILITATION DES NEGOCIATIONS DES CLAUSES SOCIALES DES
_ CAHIERS DES CHARGES DES CONTRATS DE CONCESSION FORESTIERE

| Pre mrkol Late"

do dur mile Auïge, ax Lrhéss Le C7: s€ spé, a os "Ce Sans À 4 A
on À rer ren lys L chi ul LD romcrst de Porc de cl 24
porte Set 29#e sx

Le 6 L ruée Rue + port k Com unes €” Lot 6 &

he À 07 Chat À
Re ds CH rs 4 sde vu
a ps CE
4 ln MEHR A fe D Fpulurei + H#. ee LS b98D. en 06”
ja pA per pur av hi À Haye, Lhrolke &rdicd Lé,

En ft, amle role Dax Curs Pi 2, arraavtast, La re 027 "4 étre
it Andre “C À armure" Zoo er 2? pret Éf D puluné
LÀ Bas À ACC amariens as À of nrmetule ty à San ln LR pavé
rmt

Tps à _ Lo catarhin

Cahache dass ir Bono
L Alter lite

ra all

Ps ha Chr Aus KERSA
el altmvart 25

AX à lb

Lab hes Alu |

c& æomlacre 7 (BAé

À x Aalls À 227

GE junitaru Cat htal,

CNE #4, vr #

ai, vr f 8e, 7 #

22 4m Ÿ 22, v?v #

zl cat de br pe Gr hastuctiur à Lt jbl, en Aya Gb ae un
pre t À sde a ya pere kR mary 5 7;

& Gt Ahl À Gs aSfauiche ton Ce 62 V0 # Ex pe A SP puliém.
“EI DA pr st nd À ap + Æ ports Res M Fe
EE 5 y ae LP vafi 2 & Al e# foehtuctires [67 ve À) &
La AR pronos pire Lol Cor CINIE FE) Sort <e
TN. de

EŸ, Pa PA pes ve œ re Fr A 8e ro SE pag.
M. Pc IEP a vs Le pre RC 71 D épud fan uen

Ci — ape |

7 pare Peur ah 40% AR Cash on fe V7

re AIE $ at, Bermat af Copone pe L Ones use Eee apr ie
Per SL CAN SL ho Bu pe oure eux »"ole ArrnÉ nohar »4

À hin b AT pou, VR las dû cn Rhone are À ne ET

ho 6 mt ml,
Oh ur Are À bas de L dun de Are L ufr. PTS
# a boypé, Dar À 2 QAR quad as / r €

| frrher mont 7e CEA LES RE of Ter L PR gr

2 , + P'imholes L À Au céres ef Ab He sonvat-

: 2 pe saoaco) & Ha ET ho LR ren # ea

at FA cg œai
5; 292 srcuendes 4 Re Yo eu ou | A Enr una É Lwok
Lys Bd (a ef Line Pette ns #2 oùprthrs À À a as
c ARE Dep rS 2 pe r Zn d'est ee Cv
hhut LlLal ons PJ à Joss À SNR ÿ par veste Le

ane ant Jéu 2 3 AEDBA;
ur, pat ie Fhuneesentsf, Dr ppt E4 Das koprèsb À ns B Cnme
spa to AR

ra Cu Shan À Lys <a astao/
À LT 7 nr FT FITS Zu. E A4
3 27 rép r jntde pere pris B4/4 ont 7e) Pchehact-

À Lo lhohs plan ic ! 4 horrrml cb
- « 1] ra s/0 DA 4 À Li Bd ne pr
Kened fi de Crnper LR Ha œror 5 Pre A LB

ue AR eur _. du plan, Ain PARUTION

Ÿ ;
R lc Are RE 4 do oh 4 Lo 2 ne
Pre as Les À AP? À Ave ce av 2h

HR, À'x re gra'saèa sl $ 20 # parc € 045 #44

ei D En ont À AR por dt

© egis bapa @x: 9kcpi e D.

MISSION DE FACILITATION DES NEGOCIATIONS DES CLAUSES SOCIALES DES
CAHIERS DES CHARGES DES CONTRATS DE CONCESSION FORESTIERE

Les ME ot À Lrre Q' apÈs ft cÂk per 8
mou res pair à er À ut por se rl pinht Longue L7
rer RVDE 4 À Lt À pri à ane 7

TDF Mn VEReuge Fake Saba :
INGANK HE En B4 Elle 4
IMBAYA | KEMBA  |chef HP
Éapuer | lle |/Zepmant
ER UV KA ba, hf ke lc.
: L :
L À
= Lo
| L

Mission de facilitation des négociations des clauses sociales des cahiers des charges des contrats de

Dedist ; EF concession forestière

@)egisbdpa L k j F 4 A,

Dee (Si oo 2 éc
. NN | ass

LISTE DE PRESENCE
ae: W Lphidu 275
Objet : Rare ds Cars DOreraat

_ Vilage: mn 8 ais dés

| Noms l Prénoms Fonction Village Signature

| = = , CET. E
| PEN Je<Eph chef de fuel KEr 24 Gen |
EVA charles Ve cut] LEmsa Er

lhekhR | once lp 4 VE tube L |A?
lryezera: lapexznD lenserenainents 4 | prés
IBonvo  fpieu-nonnelcuernezn mena FF

MuHGiags | >SAM-Lecla Cepp_2ac\kcn A mis,

Muwrm | Tin A  Jorcrevr | KEen4n Da
|EZzox | ENGA  |Rapirétbogt KEMBA |
Bi ANGA  |BBRAHAN  ((HaRGédespnt kemBa =

LAtokU ba {TA CITIUATE | x£nt6a CrÂ, +
AHERIKAM AKUDA lecerrval) hemBn | fc

nBCYrrit AH Ait dec EC ME IUSN
Bonnansa| fheunsOlpasteut |kéneA

LVon pie | NGaï PMAOLHIS | Ken bn Fa
TF—

MowT/ki | BRu ko | CoLTIUA | keMBA
MoONSigii | MUNENSE | Gu£Tit | KEMEA

DUCAN Oh FAYSTIN | CULT, V4 | nés
lAnarsaki |ÇelEsTinl CutTivalze AA
LYEMANE Ma RCELN PHARMA c&, KE MBA
Lese

CYRICLE ZASZEULZ 2B a
MOUTE | OuSSAmT VoiacRe  (KErBA ART,
WAAMO\Y 0) RAÜMA- kuëf PHARMACIE) RENBA _ > =

apte

